Citation Nr: 0325453	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in August 2001, wherein service connection for diabetes 
mellitus was denied.


FINDINGS OF FACT

1.  There is no medical evidence indicating that the veteran 
had, complained of, or was treated for, diabetes mellitus or 
symptoms indicating a diabetic condition during military 
service, or within one year after separation from service. 

2.  There is no medical evidence attributing the veteran's 
current diabetes mellitus  to military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law 
legislation eliminating the concept of a well-grounded claim, 
enhancing the obligations of VA with respect to the duty to 
assist a veteran in pursuing a claim, and imposing on the VA 
certain notification requirements.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  Final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, such as the one in the instant case, 
as well as any claim not decided as of that date.  66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001).  They are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  Further, the veteran has been advised of the 
applicable laws and regulations, including those about the 
evidence needed to substantiate his claim and VA's duty to 
assist the veteran in gathering such evidence, by the 
Statement of the Case (SOC) issued in September 2002 in the 
development of this appeal.  Specifically, the SOC set forth 
the laws and regulations concerning VA's duty to assist the 
veteran in obtaining records in the custody of the federal 
government and private physicians' records, the provision of 
VA examinations or medical opinions, and the veteran's 
ultimate responsibility to substantiate his claim.  The Board 
accordingly finds that the VA has fulfilled its duty-to-
notify obligations under the VCAA and applicable regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159(c)).  In particular, 
it is noted that treatment records cited by the veteran as 
relevant to his claim have been obtained and associated with 
the claims folder.  They include VA Medical Center outpatient 
treatment reports, medical treatment records compiled 
pursuant to the veteran's employment at the U.S. Postal 
Service, and the treatment records of private physicians. 

Turning to the veteran's service medical records, the veteran 
maintains that he took medication for diabetes in 1993 while 
in service, but discontinued the medication after one month 
due to a resulting drop in blood sugar level.  See VA 
outpatient treatment notes dated in December 2000.  He 
apparently alleges that the record is incomplete because the 
claims folder does not contain, among other things, evidence 
of his having taken diabetes medication in 1993.  See 
veteran's Statement in Support of Claim dated in October 2001 
(accepted by VA as a "Notice of Disagreement").  For the 
purposes of the VCAA, the VA is required to assist the 
veteran in obtaining potentially relevant evidence, including 
service medical records that are deemed to be in the federal 
government's custody.  Here, the RO obtained the veteran's 
service medical records.  There is nothing in the record to 
suggest that the RO had particular difficulty in obtaining 
them, that the RO had any reason to believe that the service 
records are incomplete, or that any portion of the service 
medical records has been lost or misplaced.     

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Servce Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Certain disabilities that are manifested subsequent to 
discharge within a specified time period are statutorily 
presumed to have been incurred during service even without 
direct evidence that they were incurred in service.  See 
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  For instance, diabetes 
mellitus that is manifested to a compensable degree within 
one year following separation from service is presumed to 
have been incurred during service.  38 C.F.R. § 3.309(a) 
(2002). 

In this case, the veteran maintains that (1) he currently has 
diabetes mellitus; (2) he was temporarily on medication for 
diabetes while in service; and (3) that he discontinued the 
medication after one month due to a drop in his blood sugar 
level.  

The veteran's service medical records contain no evidence 
that the veteran had, or was diagnosed or treated for, 
diabetes mellitus at any time during service.  Nor is there 
any indication that the veteran ever complained of symptoms 
that have been found to indicate a diabetic condition.  
Contrary to the veteran's claim, a medical report dated in 
September 1982, apparently prepared in connection with 
enlistment, indicates that the veteran's endocrine system was 
determined to be "normal," with negative findings for 
albumin or sugar in the urine.  In that report, the veteran 
himself reported: "I am in good health," and "I am taking 
no medication."  He also denied having, or having had, 
"[s]ugar or albumin in urine" or "[f]requent or painful 
urination."  

In January 1984, after the veteran began service, his 
endocrine system was found to be "normal," and his urine 
tested negative for albumin or sugar.  Later, another medical 
report, dated in January 1989, again, provides that the 
veteran's urine tested negative for albumin or sugar, and 
that his endocrine system was "normal."  The record also 
provides for laboratory testing results for urine samples 
collected in January 1984 and November 1989, both of which 
indicate a negative finding for glucose, as well as for 
ketones and protein.  

As for more recent service medical records, an examination 
report dated in October 1992 indicates that the veteran's 
endocrine system was found to be "normal," with no albumin 
or sugar in the urine.  A Medical Evaluation Board examinated 
dated in October 1992 further notes: "Routine laboratory 
studies including CBC, urinalysis, and RPR are within normal 
limits."  In addition, a Report of Medical History dated in 
October 1992 indicates that the veteran himself denied 
having, or having had, "[f]requent or painful urination" 
and "[s]ugar or albumin in urine."  The service medical 
records do not indicate whether a separation examination was 
performed.
 
As for post-service medical evidence, the record provides for 
a medical report dated in March 1995, which documents a 
physical examination performed on the veteran in connection 
with his employment at the U.S. Postal Service.  This report 
states "[e]levated blood glucose," and provides that the 
veteran's blood sugar level was 208 milligrams (mg).  In 
fact, in the section of the report titled "Identification of 
Physical/Mental Disability," the veteran himself denied 
having, or having had, diabetes or difficulty urinating, 
including frequency in urination.  A laboratory report from 
Specialized Assays Clinical dated in April 1995 also 
indicates: "sugar 160, elevated" (emphasis in original).  
In April 1995, the veteran was diagnosed with diabetes, with 
a blood sugar level of "229 mg per deciliter."  See 
notations of Dr. Ramon Aquino, North Clarksville Medical 
Clinic.  

The medical records discussed above are dated approximately 
two years post-service.  None links the veteran's elevated 
blood sugar level or noted diabetic condition to military 
service.  The Board also notes that the Postal Service 
physical examination report, the Specialized Assays Clinical 
report dated in April 1995, and Dr. Aquino's diagnosis are 
all dated well past the period of statutory presumption for 
diabetes mellitus. 

Subsequent VA outpatient treatment records from 2000 and 2001 
indicate that the veteran has diabetes.  However, similar to 
all of the medical records discussed above, these outpatient 
treatment records do not show that the diagnosis of diabetes 
or symptoms that would indicate a diabetic condition are 
related to service.  

As for the veteran's accounting of the diabetes medication he 
took in 1993 during service, the Board finds no corroboration 
of such in the record.  Without corroborating medical 
evidence, the Board cannot accept such a statement in and of 
itself as probative on the issue of service connection.  
 
Upon review of all the evidence for and against finding 
service connection in this case, the Board finds that the 
evidence is not in equipoise.  Therefore, the veteran is not 
entitled to a benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus.  
Accordingly, the Board finds that the veteran's present 
diabetic condition was not incurred in, or aggravated by, 
military service.  Nor can the Board find in favor of a 
statutory presumption that diabetes mellitus was caused by, 
or related to, service.  


ORDER

Service connection for diabetes mellitus is denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



